1
2
3                                                                 JS-6
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ARTHUR MORALES,                          Case No. 2:19-cv-01394-JVS-KES
12               Petitioner,
13         v.                                           JUDGMENT

14   SCOTT KERNAN, Warden,
15               Respondent.
16
17
18        Pursuant to the Court’s Order Accepting the Amended Report and
19   Recommendation of the U.S. Magistrate Judge,
20        IT IS ADJUDGED that the Petition is dismissed with prejudice.
21
22   DATED: May 28, 2019
23
24                                      ____________________________________
                                        JAMES V. SELNA
25                                      UNITED STATES DISTRICT JUDGE
26
27
28
